PER CURIAM.
The petition for writ of habeas corpus is hereby granted. Petitioner alleged that he timely requested that counsel file a notice of appeal and that she failed to do so. The state agrees that petitioner is entitled to relief, only two months having passed since *189entry of the unappealed order until the petition was filed. State v. Meyer, 430 So.2d 440 (Fla.1983); Latimore v. State, 696 So.2d 1290 (Fla. 4th DCA 1997) citing Gunn v. State, 612 So.2d 643 (Fla. 4th DCA 1993), which also involved a brief period between the unap-pealed order and petition.
As provided by Florida Rule of Appellate Procedure 9.140(j)(5)(D)(1997), this Court’s opinion and mandate shall be filed with the lower tribunal and treated as the notice of appeal.
GLICKSTEIN, KLEIN and STEVENSON, JJ., concur.